Exhibit 10.1

 

NINTH AMENDMENT AGREEMENT

 

THIS NINTH AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as of
the 16th day of August, 2004, by and among FLEET CAPITAL CORPORATION (“Lender”),
a Rhode Island corporation with an office at 200 Glastonbury Boulevard,
Glastonbury, Connecticut 06033; and UNITED INDUSTRIAL CORPORATION, a Delaware 
corporation, and the following of its subsidiaries; AAI CORPORATION (“AAI”), a
Maryland corporation, DETROIT STOKER COMPANY, a Michigan corporation; AAI
ENGINEERING SUPPORT INC., a Maryland corporation, and AAI/ACL TECHNOLOGIES,
INC., a Maryland corporation (each a “Borrower” and collectively the
“Borrowers”). Capitalized terms used, but not defined, herein shall have the
meanings given to such terms in the Credit Agreement (defined below).

 

WHEREAS, the Borrowers and the Lender are parties to the Loan and Security
Agreement, dated as of June 28, 2001, as amended by the Waiver, Amendment and
Consent Agreement dated as of March 6, 2002, the Second Amendment and Consent
Agreement dated as of June 28, 2002, the Third Amendment and Waiver Agreement
dated as of March 21, 2003, the Fourth Amendment to Loan Agreement dated as of
March 31, 2003, the Fifth Amendment Agreement dated as of September 30, 2003,
the Sixth Amendment Agreement dated as of November 17, 2003, the Seventh
Amendment Agreement dated as of December 31, 2003 and the Eighth Amendment
Agreement dated as of May 18, 2004 (as amended, the “Credit Agreement”); and

 

WHEREAS, the Borrowers have requested and the Lender has agreed to amend the
Credit Agreement, all on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises, and in reliance thereon, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Amendment. Subject to the satisfaction in full, on or prior to the Agreement
Effective Date, of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:

 

Clause (iii) of Section 8.2.7 of the Credit Agreement is amended and restated in
its entirety to read as follows:

 

(iii) stock repurchases in an aggregate amount not to exceed $30,000,000 during
the term of this Agreement.

 

Conditions to Effectiveness of Agreement. This Agreement shall become effective
as of August 16, 2004 only when the following conditions shall have been
satisfied (the date of satisfaction of such conditions being referred to herein
as the “Agreement Effective Date”):

 

The Lender shall have executed this Agreement and shall have received a copy of
this Agreement duly executed by the Borrowers.

 

--------------------------------------------------------------------------------


 

The Borrowers shall have paid to counsel for the Lender the amount of reasonable
fees and disbursements owed to such counsel in connection with this Agreement
and matters related hereto.

 

The Lender shall have received such other information, approvals, opinions,
documents or instruments as it may reasonably request.

 

Representations and Warranties. In order to induce the Lender to enter into this
Agreement, the Borrowers jointly and severally represent and warrant to the
Lender that, as of the Agreement Effective Date, after giving effect to the
effectiveness of this Agreement, the following statements are true and correct
in all material respects:

 

Authorization of Agreements. The execution and delivery of this Agreement by
each Borrower and its performance under the Credit Agreement as amended by this
Agreement (the “Amended Agreement”) are within each such Borrower’s corporate
powers and have been duly authorized by all necessary corporate action on the
part of each such Borrower.

 

No Conflict. The execution and delivery by each Borrower of this Agreement and
the performance by each Borrower of the Amended Agreement do not contravene any
such Borrower’s certificate of incorporation or by laws or any other contractual
restriction where such a contravention has a reasonable possibility of having a
Material Adverse Effect or contravening any law or governmental regulation or
court decree or order binding on or affecting any such Borrower.

 

Binding Obligation. This Agreement has been duly executed and delivered by each
Borrower and this Agreement and the Amended Agreement constitute the legal,
valid and binding obligations of each Borrower, enforceable against each
Borrower in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally and by general principles of equity.

 

Governmental Approval, Regulation, etc. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other Person is required for the due execution, delivery
or performance of this Agreement by any Borrower.

 

Incorporation of Representations and Warranties from Credit Agreement. Other
than as amended hereby each of the representations and warranties set forth in
Section 7 of the Credit Agreement is true and correct.

 

Acknowledgement. Each Borrower acknowledges and agrees that each of the Security
Documents to which it is a party or otherwise bound shall continue in full force
and effect. Each Borrower hereby agrees and confirms that each Security Document
to which it is a party or otherwise bound and all Collateral encumbered thereby
will continue to guaranty or secure, as the case may be, the payment and
performance of all obligations guaranteed or secured thereby, as the case may
be, and that none of the Borrowers has any defense, offset, counterclaim

 

2

--------------------------------------------------------------------------------


 

or right of recoupment with respect to the Obligations of the Borrowers under
the Amended Agreement.

 

Miscellaneous.

 

Effect on the Credit Agreement and the Other Loan Documents. Except as
specifically set forth herein, the terms, provisions and conditions of the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed and the Borrowers remain bound to
pay and perform their obligations thereunder.

 

Applicable Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
SUCH LAWS RELATING TO CONFLICTS OF LAWS.

 

Headings. The various headings of this Agreement are inserted for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
provision hereof.

 

Counterparts and Incorporation. This Agreement may be executed by the parties
hereto in several counterparts and by the different parties on separate
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same instrument. Following execution
and delivery of this Agreement, any reference to the Credit Agreement shall be
deemed a reference to such document as hereby amended.

 

Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provisions in any other
jurisdiction.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

SIGNATURES ON NEXT PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Ninth Amendment Agreement has been duly executed and
delivered as of the day and year first above written.

 

 

FLEET CAPITAL CORPORATION

 

 

 

 

 

 

By:

 /s/ Matthew Bourgeois

 

Name: Matthew Bourgeois

 

Title: Vice President

 

 

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Frederick M. Strader

 

Name: Frederick M. Strader

 

Title: President and Chief Executive Officer

 

 

 

 

AAI CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Frederick M. Strader

 

Name: Frederick M. Strader

 

Title: President and Chief Executive Officer

 

 

 

 

DETROIT STOKER COMPANY

 

 

 

 

 

 

 

By:

 /s/ Frederick M. Strader

 

Name: Frederick M. Strader

 

Title: Chief Executive Officer

 

 

 

 

AAI ENGINEERING SUPPORT INC.

 

 

 

 

 

 

 

By:

 /s/ Frederick M. Strader

 

Name: Frederick M. Strader

 

Title: Chief Executive Officer

 

 

 

 

AAI/ACL TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 /s/ Frederick M. Strader

 

Name: Fredrick M. Strader

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------